BLODGETT, J.
Heard upon motion for a new trial after verdict for plaintiff for' $145.
The action arose for amount due for construction of metal doors for a garage erected for defendant under a-contract with the Puro Construction Company. Plaintiff was a sub-contractor and the sole question was as to the liability of defendant to such subcontractor.
Plaintiff claimed defendant, after the original contractor failed to pay, or was unable to pay for. the doors ordered, promised the plaintiff to pay for them if he, plaintiff, would complete the same, and did make a partial payment upon the same.
Defendant claimed the payment made was only upon order of the original contractor and in the ordinary course of business, and produced the order, and further never assumed -the contract.
Defendant was dealing with one more or less ignorant and when the crisis over the construction of the garage arose could have easily made the matter plain -to the plaintiff, and that defendant in no manner assumed any liability by paying in part. The jury evidently believed defendant assumed the contract.
Motion denied.